DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the second Office action on the merits of the claims.
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.
Status of the Claims
In the Reply filed 10 June 2021, Applicant amended claims 1-5, 7, 16 and 17, and cancelled claim 6.  Claims 1-5 and 7-17 are pending.
Status of the Rejections
The rejection of the claims under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as unpatentable over Hirose (US 2017/0252736 A1) is maintained.  Applicant’s amendment to claim 1 and accompanying arguments are considered in paragraphs 17-20, 24-26, and 40 of this Office action.
The rejection of the claims under 35 U.S.C. 103 as being unpatentable over Averett (US 8,609,121 B2) in view of Hirose (US 2017/0252736 A1) is maintained.  
The rejection of the claims on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,471,417 B2 (issued 12 November 2019) alone or in view of Averett (US 8,609,121 B2) is withdrawn in view of Applicant’s narrowing amendment to claim 1.  Claims 6 and 10 of the ’417 Patent recite a maximum volume-average particle size of 1.1 µm (claim 6) and 1.0 µm (claim 10), respectively.  Neither of those claimed values is modified by the adverbs <about> or <approximately>.  All other claims of the minimum volume-average photocatalyst particle size of 1.5 µm, thereby adequately distinguishing over the patented claims.  
The provisional rejection of the claims on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7, 9, 10, and 12 of co-pending U.S. Application No. 16/255,847 (as amended on 12 August 2020) is withdrawn in view of the Terminal Disclaimer filed 10 June 2021, which has been approved by the Patent Office.  The examiner appreciates Applicant’s effort to advance prosecution.     
Claim Rejections - 35 U.S.C. 102 / 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as unpatentable over Hirose (US 2017/0252736 A1).  
Hirose is directed to titanium oxide particles that exhibit good photocatalytic function in the visible light range (paras. [0007], [0015]).
Hirose discloses that the titanium oxide particles are “surface-treated with a silane compound having a hydrocarbon group” (abstract and para. [0005]).  Hirose identifies butyl group as an exemplary hydrocarbon group (para. [0029]). See also para. [0040] (identifying i-butyltrimethoxysilane and n-butyltrimethoxysilane as an exemplary silane compounds) and para. [0037] (identifying t-butoxy and n-butoxy groups).  Applicant is additionally referred to Example 8 of Hirose (para. [0084]), which concerns particles of anatase titanium oxide (a form of titanium dioxide) that have been surface-treated with isobutyltrimethoxysilane.  
Hirose further discloses that the titanium oxide particles have “absorption at a wavelength of 400 nm or about 400 nm or more and 800 nm or about 800 nm or less in an ultraviolet-visible absorption spectrum” (para. [0042]).  That disclosure satisfies the functional and/or property limitations concerning absorption and change in absorbance recited respectively in claims 1-5 of the present application.  Furthermore, the titanium oxide particles of Hirose are made by a process that is disclosed in paragraph [0077].  That process is substantially similar to the process described on pages 70-71 (Example A1) of Applicant’s specification.  This observation provides additional support for the examiner’s position.  The burden of production is shifted to Applicant.  MPEP § 2112(V) (“once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of production shifts to the applicant”).  Applicant is reminded that “‘[p]roducts of identical chemical composition cannot have mutually exclusive properties.’” MPEP § 2112.01(II), quoting In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
The preamble of Applicant’s claims refers to “[a] plant protection agent.”  However, the preamble is not considered limiting because it merely states the purpose or intended use of the invention.  MPEP § 2111.02(II) (“If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.”).  
In the Reply filed 10 June 2021, Applicant narrowed claim 1 by adding the following limitation: “the photocatalyst particles have a volume-average size of 1.5 µm to 50 µm.”
From the outset, it is important to recognize that the foregoing size limitation refers even to photocatalyst particles that have been formed by the aggregation of primary particles.  In other words, the scope of the foregoing size limitation, which encompasses aggregates, is not focused exclusively on the primary particle.  This interpretation is supported by the specification, as originally filed, which states in relevant part:  “The green-light responsive photocatalyst particles may be formed by aggregation of primary particles dispersed in an aqueous medium.  The volume-average size of the photocatalyst particles is preferably 0.5 µm or more and 50 µm or less, is more preferably 0.8 µm or more and 30 µm or less, and is further preferably 1 µm or more and 20 µm or less.”  Page 68, lines 4-10 (emphasis added); see also MPEP § 2111 (“During patent examination, the pending claims must be ‘given their broadest reasonable interpretation consistent with the specification.’”).  Claim 7 of the present application, which depends on claim 1, provides additional support for the examiner’s position.  Claim 7 (“wherein the photocatalyst particles are formed by aggregation of primary particles, and wherein the primary particles have an average size of 1 to 200 nm.”).  Additionally, the Table on page 98 of the specification distinguishes between Da (aggregate), which is microscale (µm), and Dp (primary), which is nanoscale (nm).  
The disclosure in Hirose concerning particle size, however, is directed solely to the primary particles.  See, e.g., paras. [0048]-[0049] and Example 1 at para. [0077].  The particle size data set forth in Table 1 of Hirose merely reproduces the size of the primary particle and does not even account for the silane compound surface treatment, let alone aggregation.  Compare Table 1 at Example 1 to para. [0077] at Example 1 (both are 12 nm); see also para. [0066] (silane surface treatment adds substantial mass to the primary particle).  Thus, Hirose actually is silent as to size of the aggregate, even though it discloses dispersing the silane-treated primary particles in an aqueous medium.  Para. [0115].  
Nevertheless, Hirose, in paragraph [0077], discloses the process for making the silane-treated titanium oxide particles of Example 1.  As explained hereafter, that process is substantially similar to the process described on page 70 of Applicant’s specification for making the silane-treated titanium oxide particles of Example A1.  Both use the same anatase titanium dioxide particles (SSP-20 by Sakai Chemical Industry Co., Ltd.), which has a volume-average size of 12 nm.  Hirose uses 35 mass% hexyltrimethylsilane relative to the SSP-20.  Similarly, Applicant uses 30 mass% octyltrimethylsilane.  The reaction between the silane and the SSP-20 in Hirose proceeds for 1 hour at 40 C, and in Example 1A of the present application, it proceeds for 1 hour at 80 C.  The spray drying is identical, as both are conducted at an outlet temperature of 120 C.  MPEP § 2112(V) (quoted supra).  This is sufficient to either anticipate or render prima facie obvious the corresponding range of “1.5 µm to 50 µm” now recited in claim 1.  MPEP § 2131.03(I) (a specific example in the prior art which is within a claimed range anticipates the range); MPEP § 2144.05(I) (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”).  
In sum, claims 1-5 and 8-13 are anticipated by or (in the alternative) rendered prima facie obvious by Hirose.  MPEP § 2112(III) (“Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection.”).   
Regarding claim 7, Hirose discloses that “[t]he volume-average particle size of the titanium oxide particles according to this exemplary embodiment is preferably 10 nm or about 10 nm or more and 1 µm or about 1 µm or less and more preferably 15 nm or about 15 nm or more and 200 nm or about 200 nm or less” (para. [0048]).  As established above, the foregoing disclosure refers to the primary particle size.  MPEP § 2131.03(II) (prior art that teaches a range overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range with “sufficient specificity”) or MPEP § 2144.05(I) (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”).  
Regarding claims 14-17, Applicant is referred to paragraph [0115] of Hirose, which discloses a suspension in aqueous media that comprises methanol.  The suspension comprises 40 g of pure water and 0.05 grams of the photocatalytic titanium oxide particles.  The weight ratio of the water (40 g) to the particles (0.05 g) is equivalent to 100:0.125.  MPEP § 2131.03(I) (a specific example in the prior art which is within a claimed range anticipates the range).  
Response to Applicant’s Argument
Applicant’s recent amendment to claim 1 is considered in detail above, in paragraphs 17-20.  The examiner provides the following remarks in response to page 6 of Applicant’s Reply, in an effort to provide guidance on advancing prosecution:
Evidence of unexpected, superior results is irrelevant to 35 U.S.C. 102 rejections and thus cannot overcome the §102 aspect of the foregoing rejection.  MPEP § 2131.04.  In regard to the §103 aspect of the foregoing rejection and to the §103 rejection that follows (Averett in view of Hirose), the examiner notes that the specification of the present application, as originally filed, indicates that the presence of a water-soluble polymeric binder in aqueous media is required to achieve the degree of aggregation that Applicant considers advantageous.  See pages 68-69 at bridging paragraph (“In the case where the green-light responsive photocatalyst particles are titanium dioxide particles or metatitanic acid particles produced by modifying the surfaces of titanium dioxide particles or metatitanic acid particles, photocatalyst particles having the above volume-average particle size may be produced by modifying the surfaces of titanium dioxide particles or metatitanic acid particles having the average primary particle size described above, dispersing the primary particles in an aqueous medium that includes a binder (e.g., a water-soluble polymer, such as polyvinyl alcohol, polyvinylpyrrolidone, polyethylene oxide, polyethyleneimine, polyacrylic acid, carboxymethyl cellulose, or hydroxyethyl cellulose), causing the primary particles to aggregate into secondary particles, and applying an adequate shear stress to the secondary particles.” (emphasis added)).  Thus, the claims appear to omit matter essential to achieving the results set forth on pages 98-103 of the specification, which concern the treatment of plant diseases.  MPEP § 716.02(d) (“Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the ‘objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.’”); see also MPEP § 2172.01 (unclaimed essential matter).  The examiner strongly recommends that Applicant amend claim 1 by (i) defining the plant protection agent as an aqueous composition, (ii) adding a limitation requiring a water-soluble polymeric binder, (iii) defining the metal atom as a silicon atom, and (iv) incorporating the limitations of claim 7.  The examiner notes that Hirose does not teach or suggest a water-soluble polymeric binder.
In the interest of clarity, the examiner states that this is not an offer for allowance.  However, the combination of amendments recommended above, if properly executed with fidelity by Applicant, would likely advance prosecution and require the examiner to conduct a new search of the prior art. 
*     *     *
Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Averett (US 8,609,121 B2) in view of Hirose (US 2017/0252736 A1).  
In the interest of compact prosecution, this rejection is provided in the event that the preamble of Applicant’s claims (i.e., “[a] plant protection agent”) actually is limiting.  
Averett is directed to photocatalytic zinc-doped titanium dioxide nanoparticles and their use in treating or preventing microbial diseases and infestations in plants (abstract).
Averett discloses that “the addition of the doping agent increases the absorbance of light across the range of about 200 nm to about 500 nm, and wherein the absorbance of light of wavelengths longer than about 450 nm is less than 50% the absorbance of light of wavelengths shorter than about 350 nm, to the surface of a plant” (column 4, lines 46-51).  Averett provides that “[t]he improvements embodied in this invention afford the benefits of photocatalytic activity in settings 
Averett further discloses that an aqueous formulation comprising the photocatalytic zinc-doped titanium dioxide nanoparticles can be sprayed onto plant surfaces to treat or prevent microbial diseases and infestations (column 4, lines 13-19; column 3, lines 47-49; and column 5, line 18-25).  
Although Averett discloses that photocatalytic zinc-doped titanium dioxide nanoparticles are able to treat or prevent microbial diseases and infestations in plants, Averett is silent as to whether photocatalytic titanium dioxide nanoparticles (non-doped) that have been surface-treated with an alkoxysilane are suitable for those purposes.  As explained below, Hirose compensates for this deficiency.  
Hirose is directed to titanium oxide particles that exhibit good photocatalytic function in the visible light range (paras. [0007], [0015]).
Hirose teaches that “[t]itanium oxide particles that exhibit a photocatalytic function (photocatalysis) through absorption of visible light have been known in recent years” (para. [0009]).  “Examples of such visible light-absorbing titanium oxide particles,” Hirose continues, “include titanium oxide particles obtained by carrying dissimilar metals (e.g., iron, copper, and tungsten) onto titanium oxide and titanium oxide particles doped with nitrogen, sulfur, or the like” ((emphasis added) para. [0009]).  “However,” Hirose cautions, “the photocatalytic function through absorption of visible light is still not sufficient, and thus there has been an increasing demand for titanium oxide particles that exhibit a good photocatalytic function in the visible range” ((emphasis added) para. [0010]).  
To address the foregoing problem of insufficient absorption of visible light, Hirose teaches and para. [0005]).  Hirose identifies butyl group as an exemplary hydrocarbon group (para. [0029]). See also para. [0040] (identifying i-butyltrimethoxysilane and n-butyltrimethoxysilane as an exemplary silane compounds) and para. [0037] (identifying t-butoxy and n-butoxy groups).  Applicant is additionally referred to Example 8 of Hirose (para. [0084]), which concerns particles of anatase titanium oxide (a form of titanium dioxide) that have been surface-treated with isobutyltrimethoxysilane.  
Prior to the time of filing the present application, the teachings of Hirose would have motivated a person having ordinary skill in the art to modify Averett by substituting the zinc-doped titanium dioxide nanoparticles with particles of titanium dioxide that have been surface-treated with isobutyltrimethoxysilane or n-butyltrimethoxysilane, in an effort to yield an agent that was even more effective in treating or preventing microbial diseases and infestations in plants.  This modification would have been made with a reasonable expectation of success because Hirose teaches that the titanium dioxide particles disclosed therein exhibit greater photocatalytic function in visible light than metal-doped titanium dioxide particles.  MPEP § 2143.02(I) (“Where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success.”).  
Hirose further discloses that the titanium oxide particles have “absorption at a wavelength of 400 nm or about 400 nm or more and 800 nm or about 800 nm or less in an ultraviolet-visible absorption spectrum” (para. [0042]).  That disclosure satisfies the functional and/or property limitations concerning absorption and change in absorbance recited respectively in claims 1-5 of the present application.  Furthermore, the titanium oxide particles of Hirose are made by a MPEP § 2112(V) (“once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of production shifts to the applicant”).  Applicant is reminded that “‘[p]roducts of identical chemical composition cannot have mutually exclusive properties.’”  MPEP § 2112.01(II), quoting In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
Applicant recently narrowed claim 1 by adding the following limitation: “the photocatalyst particles have a volume-average size of 1.5 µm to 50 µm.”  This amendment to claim 1 is considered supra in the §102/§103 rejection, at paragraphs 17-20.  That discussion, which concerns Hirose, is incorporated by reference into this §103 rejection.  
In sum, claims 1-5 and 8-13 are rendered prima facie obvious by Averett in view of Hirose.
Regarding claim 7, Hirose discloses that “[t]he volume-average particle size of the titanium oxide particles according to this exemplary embodiment is preferably 10 nm or about 10 nm or more and 1 µm or about 1 µm or less and more preferably 15 nm or about 15 nm or more and 200 nm or about 200 nm or less” (para. [0048]).  As established above in paragraphs 17-20, the foregoing disclosure refers to the primary particle size.  MPEP § 2131.03(II) (prior art that teaches a range overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range with “sufficient specificity”) or MPEP § 2144.05(I) (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”).
Regarding claims 14-17, Applicant is referred to paragraph [0115] of Hirose, which discloses a suspension in aqueous media that comprises methanol.  The suspension comprises 40 g of pure water and 0.05 grams of the photocatalytic titanium oxide particles.  The weight ratio of the water (40 g) to the particles (0.05 g) is equivalent to 100:0.125.  MPEP § 2131.03(I) (a specific example in the prior art which is within a claimed range anticipates the range).  Applicant is additionally referred to Examples 5 and 6 of Averett (column 8), which teach concentrations of photocatalytic titanium oxide particles of “7,500-10,000 ppm” (Example 5) and “250 ppm” (Example 6) in water.  

Conclusion
Claims 1-5 and 7-17 are rejected.  
No claim is allowed.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (9:00 am – 5:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 
/P.A./
26 August 2021


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611